Citation Nr: 1112737	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent for right foot status post bunionectomy with degenerative joint disease of the first metatarsalphalangeal (MTP) joint.

4.  Entitlement to an initial increased rating for a left foot bunion with degenerative joint disease of the first MTP joint, rated as noncompensably disabling prior to October 7, 2008, and as 10 percent disabling thereafter.

5.  Entitlement to an initial compensable rating for iron-deficient anemia. 

6.  Entitlement to an initial rating in excess of 30 percent for Crohn's disease.  

7.  Entitlement to an initial compensable rating for allergic rhinitis.

8.  Entitlement to service connection for cataracts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
  
In August 2010, the Veteran submitted additional medical evidence pertinent to the claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration, but the Veteran's representative provided such a waiver in the August 2010 informal hearing presentation.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2010). 

The Veteran's February 2007 notice of disagreement also initiated appeals with respect to claims for entitlement to service connection for benign colon polyps, asbestos exposure, myopia with astigmatism and presbyopia, bilateral hearing loss, and right elbow pain.  Service connection for right elbow epicondylitis was granted in a September 2009 rating decision and this represents a full grant of the benefits on appeal.  Regarding the other claims, they were addressed in the August 2007 statement of the case (SOC), but were specifically excluded from the Veteran's September 2007 substantive appeal.  Therefore, the appeals were not perfected, and the Board does not have jurisdiction over them.  


FINDINGS OF FACT

1.  For the period prior to September 22, 2008, the Veteran's degenerative joint disease of the lumbar spine manifested painful limited motion with flexion limited to 90 degrees and no neurological impairment or disc involvement.  

2.  For the period beginning September 22, 2008, the Veteran's degenerative joint disease of the lumbar spine manifested painful limited motion with flexion limited without ankylosis, neurological impairment, or disc involvement.

3.  Throughout the entire claims period, the Veteran's degenerative joint disease of the right knee manifested painful limitation of flexion to 70 degrees, full extension, and no instability. 

4.  The Veteran's right foot status post bunionectomy with degenerative joint disease of the first MTP joint has manifested orthopedic impairment consisting of surgical resection of the metatarsal head; there has been a slight decrease in extension of the right great toe and a mild bunion disability.

5.  For the entire period beginning July 19, 2006, the Veteran's right foot status post bunionectomy with degenerative joint disease of the first MTP joint manifested neurological impairment of the right superficial peroneal nerve that most nearly approximates moderate. 

6.  For the period prior to September 18, 2006, the Veteran's left foot bunion with degenerative joint disease of the first MTP joint manifested full and pain-free range of motion without neurological impairment or surgical intervention.  

7.  For the entire period beginning September 18, 2006, the Veteran's left foot bunion with degenerative joint disease of the first MTP joint manifested symptoms that required surgical resection of the metatarsal head.  

8.  The Veteran's anemia has been symptomatic throughout the claims period with symptoms such as fatigue and weakness; hemoglobin levels have measured between 11 and 12 gm/100ml. 

9.  The Veteran's Crohn's disease is mild in severity; manifests symptoms of diarrhea, bloating, gas, and abdominal and rectal pain; and most nearly approximates severe attacks of diarrhea and constipation with more or less constant abdominal distress; the disability has not been productive of numerous attacks a year with malnutrition and health only fair during remissions

10.  For the period prior to March 12, 2008, the Veteran's allergic rhinitis was productive of symptoms including sneezing, itchy eyes, and a runny nose without nasal obstruction or polyps. 

11.  For the period beginning March 12, 2008, the Veteran's allergic rhinitis most nearly approximated greater than 50 percent obstruction of the nasal passages on both sides without polyps.  

12.  The Veteran's congenital cataracts are not disabilities for the purposes of entitlement to VA compensation. 


CONCLUSIONS OF LAW

1.  For the period prior to September 22, 2008, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  For the period beginning September 22, 2008, the criteria for a rating of 20 percent, but not higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an initial rating of 10 percent, but not higher, for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-62.

4.  The criteria for an initial rating in excess of 10 percent for orthopedic impairment resulting from right foot status post bunionectomy with degenerative joint disease of the first MTP joint have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284.

5.  For the period beginning July 19, 2006, the criteria for a separate rating of 10 percent, but not higher, for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8522.

6.  For the period prior to September 18, 2006, the criteria for an initial compensable rating for a left foot bunion with degenerative joint disease of the first MTP joint have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284.

7.  For the period beginning September 18, 2006 until October 7, 2008, the criteria for a rating of 10 percent, but not higher, for a left foot bunion with degenerative joint disease of the first MTP joint have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284.

8.  For the period beginning on October 7, 2008, the criteria for an evaluation in excess of 10 percent for a left foot bunion with degenerative joint disease of the first MTP joint have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284.

9.  The criteria for an initial 10 percent rating, but not higher, for iron-deficient anemia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.117, Diagnostic Code 7700.

10.  The criteria for an initial rating in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323.

11.  For the period prior to March 12, 2008, the criteria for an initial compensable rating for allergic rhinitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522-6524.

12.  For the period beginning March 12, 2008, the criteria for an increased rating of 10 percent, but not higher, for allergic rhinitis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522-6524.

13.  Service connection for bilateral congenital cataracts is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1701(1); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The Veteran contends that the service-connected disabilities on appeal warrant higher initial ratings.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Lumbar Spine

Service connection for degenerative joint disease of the lumbar spine was awarded in the February 2006 rating decision on appeal.  An initial 10 percent rating was assigned, effective October 1, 2005.  The Veteran contends that an increased initial rating is warranted as she experiences painful limited motion of the back that limits her ability to sit and stand for extended periods. 

The Veteran's initial 10 percent evaluation for degenerative joint disease of the lumbar spine was assigned under the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome will be evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board notes that the record does not contain evidence establishing the involvement of any disc disease or intervertebral disc syndrome with the Veteran's degenerative joint disease.  The August 2005 and October 2008 VA examiners did not find any evidence of disc involvement, and the Veteran's private physician has not diagnosed any lumbar spine disc disease.  A September 2008 X-ray of the spine was also negative for significant disc height loss or malalignment.  Therefore, Diagnostic Code 5243 pertaining to intervertebral disc syndrome is not for application.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period prior to September 22, 2008, the Veteran's low back disability did not manifest symptoms consistent with a rating in excess of 10 percent.  Upon VA examination in August 2005, she manifested limitation of motion with flexion to 90 degrees and a combined range of motion to 240 degrees.  With respect to the DeLuca factors, the Veteran did not demonstrate any pain upon range of motion testing and no gait abnormalities were identified in association with the lumbar spine.  X-rays also showed only mild degenerative joint disease at the L5-S1 level.  Therefore, prior to September 22, 2008, the Veteran clearly did not manifest limitation of flexion between 30 and 60 degrees, a combined range of motion of 120 degrees less, or an abnormal gait or abnormal spinal contour and an initial rating in excess of 10 percent is not warranted. 

For the period beginning September 22, 2008, the Board finds that an increased 20 percent evaluation is warranted.  In September 2008, the Veteran was treated by her private physician for an exacerbation of low back symptoms, including increased pain and decreased range of motion.  Lumbar motion was 50 percent less than normal, and pain was elicited at the extreme limits of range of motion.  Similarly, upon VA contract examination in October 2008, the Veteran lumbar spine manifested flexion limited to 60 degrees with pain and a combined range of motion of 155 degrees.  The examiner found that the joint function of the spine was additionally limited by 10 degrees upon repetitive testing due to pain and lack of endurance.  Therefore, with consideration of functional factors, the Veteran's low back manifested flexion limited to 50 degrees and is consistent with an increased 20 percent evaluation for the period beginning September 22, 2008.  See 38 C.F.R. §§ 4.40, 4.45.

A rating in excess of 20 percent is not warranted for the period beginning September 22, 2008, as the Veteran has not manifested forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis.  The Veteran underwent two periods of physical therapy for her back beginning in October 2008 and September 2009, but her range of motion in September 2009 showed flexion limited to 40 degrees and a combined range of motion of 130 degrees.  These findings are consistent with the currently assigned 20 percent evaluation, and there are no findings of ankylosis.  In any event, the Veteran clearly retained some useful motion of her lumbar spine throughout the claims period and a rating in excess of 20 percent is therefore not warranted.  

While separate ratings are possible for neurological impairment associated with spinal disabilities, the objective medical evidence does not establish the presence of a neurological deficit stemming from the Veteran's low back condition.  The Board notes that the Veteran complained of occasional right leg pain during the August 2005 VA examination in association with her lumbar spine, but the neurological examination at that time was normal.  While the Veteran did manifest some symptoms consistent with neurological involvement of the right lower extremity during a September 2008 private examination (such as positive straight leg raising), no loss of sensation or other neurological deficits were noted.  The Veteran's lower extremities were also neurologically normal at the October 2008 VA contract examination.  Finally, while some neurological impairment of the right lower extremity was diagnosed in September 2006 following an abnormal nerve conduction steady, these symptoms were associated with the Veteran's service-connected right foot disability and possible nerve entrapment.  Neurological impairment resulting from that disability is discussed below, in the section of this decision detailing the manifestations of the Veteran's residuals of a right bunionectomy.  As the degenerative joint disease of the lumbar spine has not manifested neurological impairment, a separate rating is not warranted for this aspect of the disability.  

The Veteran's low back disability therefore warrants an increased rating of 20 percent for the period beginning September 22, 2008, although the 10 percent evaluation was warranted, for the reasons described above, prior to that date.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered all other potentially applicable rating criteria, but finds no rating criteria that would result in a rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.






Right Knee

Service connection for degenerative joint disease of the right knee was granted in the February 2006 rating decision on appeal.  An initial noncompensable rating was assigned, effective October 1, 2005.  The Veteran contends that a compensable evaluation is warranted, as she experiences daily knee pain and is limited in her ability to stand and exercise.  

The Veteran's knee is currently rated as noncompensably disabling.  The Board finds that a compensable evaluation is warranted for this disability throughout the claims period based on painful noncompensable limitation of motion under Diagnostic Code 5003.   Under this diagnostic code, a 10 percent evaluation is assigned for arthritis with limitation of motion that is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's right knee has manifested some limitation of flexion at several times during the claims period and such limited motion was noncompensable.  Upon VA examination in August 2005, the Veteran complained of daily pain in her right knee, and while the examiner characterized the motion of the right knee as full, physical examination showed flexion limited to 130 degrees with full extension to 0 degrees.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran therefore manifested slightly limited flexion that was noncompensable under Diagnostic Code 5260, which provides for a 10 percent rating for flexion that is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran also had noncompensably limited flexion at the October 2008 VA contract examination when flexion was measured to 70 degrees with pain.  The VA contract examiner also found that the Veteran's flexion was limited by an additional 5 degrees due to pain after repetitive testing.  Thus, with consideration of all functional factors, the Veteran's right knee manifested flexion that was limited to 65 degrees in October 2008.  Flexion to 65 degrees is contemplated by a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; see also 38 C.F.R. §§ 4.40, 4.45.

Despite the findings of some limited motion during the August 2005 and October 2008 VA examinations, the Veteran's right knee has manifested full motion at several times during the claims period.  In September 2008, during an examination with her private physician, the Veteran had full range of motion of the knee with no pain.  In addition, she described her knee as "good" to her private doctor in November 2008, and the physician characterized the knee as pain-free and functional.  While these findings are indicative of pain-free full right knee motion, the Board notes that the Veteran has consistently complained of daily right knee pain in statements to VA, and the Board finds her reports are credible.  A 10 percent evaluation is therefore warranted for painful noncompensable limitation of motion under Diagnostic Code 5003 during the entire claims period.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Board has considered whether a separate rating is warranted for instability of the right knee, but finds that the Veteran's right knee has been stable throughout the claims period.  The August 2008 and October 2005 VA examiners both found that the Veteran's knee was stable during physical examination, and her private physician has not identified any instability.  The Veteran did complain of an occasional giving away sensation to her private doctor in November 2008, but there are no objective findings of instability at any time during the claims period.  A separate rating is accordingly not warranted under Diagnostic Code 5257 for knee instability.  Given the minimal limitation of motion in this case, separate ratings for flexion and extension also are not warranted.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Separate or increased ratings are also possible under Diagnostic Codes 5256, 5258, 5259, and 5262, but the Board finds that these diagnostic codes are not for application as the Veteran's right knee has not manifested any of their associated symptomatology.  There are no findings or complaints of dislocated semilunar cartilage, effusion, ankylosis, or impairment of the tibia and fibula during the claims period, and the Veteran has not undergone any knee surgery to include removal of the semilunar cartilage.  Therefore, increased or separate evaluations are not warranted under these diagnostic codes.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than the initial 10 percent evaluation assigned above, but has found none.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Right and Left Feet

Service connection for the Veteran's right foot status post bunionectomy with degenerative joint disease of the first MTP joint was granted in the February 2006 rating decision on appeal.  An initial 10 percent evaluation was assigned effective October 1, 2005.  The February 2006 rating decision also granted service connection for a bunion of the left foot with degenerative joint disease of the first MTP joint.  A noncompensable evaluation was assigned, effective October 1, 2005, and an increased 10 percent evaluation was granted in a September 2009 rating decision, effective October 7, 2008.  

The Veteran's foot disabilities are both currently rated under Diagnostic Code 5280 pertaining to hallux valgus.  Under this diagnostic code, compensable 10 percent ratings are assigned for hallux valgus with surgical resection of metatarsal head or severe impairment as to be equivalent to the amputation of the great toe.  Diagnostic Code 5280 does not provide for a zero percent evaluation, therefore a noncompensable evaluation is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Turning first to the Veteran's right foot, the Board finds that a rating in excess of 10 percent is not warranted for orthopedic impairment resulting from the service-connected bunionectomy and degenerative joint disease.  The Veteran underwent a bunionectomy of the right foot during active duty service in 2003 and has consistently been diagnosed with degenerative joint disease of the first MTP joint throughout the claims period.  She was also diagnosed with hallux valgus in July 2006 by her private physician.  The right foot disability is currently assigned the maximum possible rating under Diagnostic Code 5280, therefore, an increased rating is not possible under the provisions for rating hallux valgus. 

Increased ratings are possible under Diagnostic Code 5284 pertaining to injuries of the foot.  Under Diagnostic Code 5284, moderately-severe residuals of foot injuries warrant a 20 percent rating while a 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Although the Veteran has complained of daily pain in her right foot, the Board does not find that her orthopedic impairment has most nearly approximated a moderately-severe foot disability.  The right foot manifested full range of motion during private examinations in July 2006 and May 2007, and while some limited motion of the first MTP joint was noted at the August 2005 VA examination, there was only a slight decrease in extension.  38 C.F.R. §§ 4.40, 4.45.  X-rays at that time also indicated the presence of only mild degenerative joint disease.  The Veteran retained active range of motion in the right great toe at the October 2008 VA contract examination, and hallux valgus was again diagnosed.  The Veteran's private physician also characterized her right bunion disability as mild at a September 2006 examination and the October 2008 VA contract examiner noted only moderate hallux valgus.  The Board therefore finds that the orthopedic impairment from the Veteran's service-connected right foot disability does not approximate a moderately-severe foot injury and is appropriately rated under the criteria for evaluating hallux valgus. 

While an increased rating is not warranted for right foot orthopedic impairment, the Board finds that a separate rating is appropriate for neurological impairment of the right lower extremity due to the Veteran's right status post bunionectomy and degenerative joint disease.  During a private examination in July 2006,  the Veteran was diagnosed with possible nerve entrapment of the right lower extremity due to the a right bunionectomy and degenerative joint disease of the first MTP joint.  A nerve conduction study was performed in September 2006 which indicated moderate neuropathy of the right peroneal nerve.  Another physical examination was performed in September 2006, and the Veteran complained of burning and sharp pain in the lower extremity.  The physician diagnosed nerve entrapment of the right lower extremity and recommended nerve release surgery.  

The Board therefore finds that a separate 10 percent evaluation is warranted for moderate neurological impairment of the right superficial peroneal nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8522, effective July 19, 2006.  Under this diagnostic code, pertaining to the musculocutaneous nerve (superficial peroneal), incomplete paralysis warrants a 10 percent rating if moderate and a 20 percent rating if severe.  The Veteran's September 2006 nerve conduction study specifically found moderate neuropathy in the right lower extremity, and a 10 percent evaluation for moderate impairment is therefore appropriate.  Additionally, a separate rating is not warranted prior to July 19, 2006, as there is no evidence of nerve entrapment of the right lower extremity prior to that date.  

The Board has also determined that rating the Veteran's neuropathy under Diagnostic Code 8522 is appropriate, as it was the primary nerve identified by the September 2006 nerve conduction study.  While the deep peroneal nerve was also referenced in the report, Diagnostic Code 8523 (pertaining to the deep peroneal nerve) also provides a 10 percent evaluation for moderate incomplete paralysis and rating the Veteran under this diagnostic code would not result in a higher evaluation.  The other nerves addressed in the September 2006 nerve conduction study, the medial plantar nerve and the lateral plantar nerve, are not specifically addressed by the Rating Schedule and would therefore be rated by analogy under Diagnostic Code 8522, as discussed above.  Accordingly, Diagnostic Code 8522 is the proper diagnostic code to rate the Veteran's disability and a separate rating in excess of 10 percent is not warranted for the Veteran's neurological impairment of the right lower extremity.   

With respect to the left foot disability, the Board finds that a compensable rating is not warranted during the period prior to September 18, 2006.  During this period, the Veteran manifested left hallux valgus, but had not undergone any surgery to include a resection of metatarsal head, and did not manifest severe impairment as to be equivalent to the amputation of the great toe.  The left foot and MTP joint manifested normal range of motion during the August 2005 VA examination, and were non-tender to palpitation.  The Veteran also had pain-free range of motion of the left toe upon private examination in July 2006.  38 C.F.R. §§ 4.40, 4.45.  While the Veteran complained of some pain associated with her left bunion and great toe during this period, the left foot impairment was not equivalent to amputation of the great toe.  A compensable rating is therefore not warranted under Diagnostic Code 5280 for hallux valgus or Diagnostic Code 5284 for foot injuries.

For the period beginning September 18, 2006, the Board finds that a compensable 10 percent evaluation is warranted for the left foot disability under Diagnostic Code 5280.  During a private examination in September 2006, the Veteran's physician recommended that she undergo surgery on both feet, beginning with the right foot due to the nerve entrapment of the right lower extremity.  The Veteran stated in February and September 2007 statements that she was unable to undergo the surgery due to her employment and the Board finds that the disability was severe enough to require surgery from September 18, 2006.  Therefore, from September 18, 2006, the Veteran's left foot disability most nearly approximated hallux valgus with surgical resection of metatarsal head, and a 10 percent maximum rating is warranted under Diagnostic Code 5280 from that date.  

The Board has also considered whether a rating in excess of 10 percent is warranted for the Veteran's left foot bunion and degenerative joint disease of the first MTP joint for the entire period beginning July 18, 2006.  Upon VA examination in October 2008, the Veteran manifested active motion of the left foot and great toe without pain and had only slight hallux valgus.  While the Veteran complained of daily pain in the left foot and great toe, the Board finds that the disability does not most nearly approximate a moderately-severe foot injury, and a rating in excess of 10 percent is therefore not warranted under Diagnostic Code 5284. 

The Board also finds that a separate disability evaluation is not warranted for neurological impairment of the left lower extremity.  The Veteran complained of some burning pain in the left lower extremity during a September 2006 private examination, but the September 2006 nerve conduction study did not indicate the presence of neurological impairment of the left leg.  In addition, the Veteran's lower extremities were normal during a neurological examination at the October 2008 VA contract examination.  Accordingly, a separate rating is not warranted for left leg neurological impairment.  

The Board has considered whether there is any other schedular basis for granting higher ratings for the Veteran's right and left foot disabilities other than those assigned above, but has found none.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Anemia

Entitlement to service connection for iron deficiency anemia was granted in the February 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned, effective October 1, 2005.  The Veteran contends that an initial compensable rating is warranted for anemia, as she experiences symptoms such as fatigue and weakness and requires a daily iron supplement. 

The Veteran's anemia is currently rated as noncompensably disabling under Diagnostic Code 7700 for hypochromic- microcytic and megaloblastic anemia.  Anemia with hemoglobin 10gm/100 ml (dl) or less, asymptomatic, is rated noncompensably disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

The Board finds that an initial 10 percent rating is warranted for the Veteran's service-connected anemia.  Although laboratory results throughout the claims period have indicated hemoglobin levels between 11 and 12 gm/100ml, the Veteran has complained of symptoms such as constant tiredness, weakness, and a feeling of cold.  In a February 2007 statement accompanying her notice of disagreement, she reported that her anemia affected both her personal and work life by causing tiredness, and she has required daily iron supplements throughout the claims period.  In addition, the October 2008 VA contract examiner characterized the disability as symptomatic and the August 2005 VA examiner also identified several symptoms resulting from the Veteran's anemia.  As the Veteran's anemia has been symptomatic throughout the claims period, the Board finds that an initial 10 percent evaluation is warranted. 

A rating in excess of 10 percent is not warranted for the Veteran's anemia as her hemoglobin has not most nearly approximated 8gm/100ml or less.  In fact, as noted above, her hemoglobin levels have consistently measured between 11 and 12 gm/100ml.  Furthermore, she specifically denied experiencing headaches and shortness of breath at the August 2005 and October 2008 VA contract examinations.  The Veteran has also not been diagnosed with complications of anemia such as dementia or peripheral neuropathy.  A rating in excess of 10 percent for anemia is therefore not appropriate at any time during the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Crohn's Disease

Service connection for Crohn's disease was granted in the February 2008 rating decision on appeal.  An initial 30 percent evaluation was assigned effective February 12, 2007.  The Veteran contends that an initial increased evaluation is warranted for her Crohn's disease, as there is no cure for the disability and she manifests daily symptoms.  

There is no diagnostic code specific to Crohn's Disease, and the RO evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon syndrome.  The Veteran's initial 30 percent evaluation is the maximum rating possible under this diagnostic code, and is assigned when symptoms most nearly approximate severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  An initial rating in excess of 30 percent is therefore not possible under Diagnostic Code 7319.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 7323 for ulcerative colitis.  Under this diagnostic code, a 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and with the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The Board finds that the Veteran's symptoms of Crohn's disease do not most nearly approximate an increased rating under Diagnostic Code 7323.  Crohn's disease was diagnosed by the Veteran's private physician in July 2006, with reports of symptoms such as rectal and abdominal pain, diarrhea, gas, and bloating dating from November 2005 when inflammatory bowel disease was diagnosed.  The Veteran has continued to experience these symptoms throughout the claims period, but her private physician characterized the disability as very mild Crohn's colitis following a September 2006 video capsule endoscopy and October 2006 colonoscopy.  Similarly, the Veteran was seen by another private doctor for complaints of rectal pain in March 2008 and her Crohn's was described as mild.  Upon VA contract examination in October 2008, the Veteran complained of symptoms including diarrhea, bloating, gas, intestinal noise, hair loss, and rectal and abdominal pain, but there was no evidence of malnutrition or significant anemia.  The only abnormalities noted upon physical examination were an ulcerated skin tag around the rectum and a tender anal sphincter.  

The record therefore establishes that the Veteran has experienced mild Crohn's disease with continuous symptoms.  The Board has considered the Veteran's statements detailing the specific symptoms of her disease and their effect on her life, but it is clear that her disability is not analogous to severe ulcerative colitis with malnutrition, and the Veteran's health has been more than fair during periods of remission.  A rating in excess of 30 percent is accordingly not warranted under Diagnostic Code 7323.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Allergic Rhinitis

Service connection for allergic rhinitis was granted in the February 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned under Diagnostic Code 6522 effective October 1, 2005.  The Veteran contends that a compensable rating is warranted as she experiences constant attacks of sneezing, itching eyes, and a runny nose.  In statements dated throughout the claims period, the Veteran has also noted that her runny nose causes her embarrassment at work as she is constantly blowing her nose. 

38 C.F.R. § 4.97, Diagnostic Code 6522, pertaining to allergic rhinitis, provides a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  Diagnostic Code 6522 does not provide specific criteria for a zero percent evaluation, therefore a noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board finds that an increased 10 percent evaluation is warranted for the Veteran's allergic rhinitis for the period beginning March 12, 2008.  Prior to this date, there was no evidence of obstruction of the nasal passage on either side or of polyps.  Upon VA examination in August 2005, the Veteran complained of a runny nose, itching eyes, and sneezing, but the nasal passages were clear and there was no sinus tenderness.  The Veteran also reported that she received reasonable relief for her rhinitis symptoms with the use of Claritin and nasal steroids.  In contrast, the Veteran's problem list from her private physician included nasal obstruction due to stuffiness from March 2008 to January 2009.  While nasal obstruction was not observed during the October 2008 VA contract examination, the examiner noted that rhinitis was present with red, edematous mucosa with clear discharge that was allergic in nature.  The examiner also characterized the disability as symptomatic.  The Board finds that the Veteran's disability most nearly approximates greater than 50 percent obstruction on both sides and an increased 10 percent evaluation is warranted for the period beginning March 12, 2008.  A rating in excess of 10 percent is not warranted under this diagnostic code as the record is entirely negative for evidence of nasal polyps at anytime during the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  While the Veteran was diagnosed with right maxillary sinusitis based on a November 2009 MRI, an increased 30 percent evaluation is only warranted under Diagnostic Code 6513 for sinusitis with three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran complained of headaches at the October 2008 VA contract examination, but denied experiencing any pain, purulent discharge, or crusting.  She has also consistently denied any incapacitating episodes of allergy symptoms throughout the claims period and has not been prescribed antibiotics to treat sinusitis.  An increased rating is therefore not warranted under Diagnostic Code 6513 for sinusitis.  

The Board has also determined that Diagnostic Codes 6523 and 6524 pertaining to bacterial and granulomatous rhinitis are not for application in this case.  The Veteran's rhinitis was specifically characterized as allergic in nature by the October 2008 VA contract examiner.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.









Other Considerations

In exceptional cases an extraschedular rating may be provided.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's orthopedic disabilities are manifested by symptoms such as painful limited motion of the affected parts and neurological impairment of the right leg.  Her anemia, Crohn's disease, and allergic rhinitis are productive of symptoms including fatigue, abdominal pain, diarrhea, and attacks of sneezing, itching eyes, and a runny nose.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

The Court has also recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to her service-connected disabilities.  In a January 2009 substantive appeal, she stated that she was currently working, and there is no medical evidence that the Veteran's disabilities have rendered her unemployable.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.

Service Connection Claim

The Veteran contends that service connection is warranted for cataracts, as they were incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records document findings of central nuclear opacities in each eye beginning in July 2000.  From that time, central cataracts were observed at the Veteran's annual eye examinations, and in July 2003 the cataracts were characterized as congenital.  A history of cataracts was also noted on the April 2005 examination report, with the first diagnosis occurring in 2000.  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).

The Board finds that service connection may not be granted for the Veteran's bilateral congenital cataracts diagnosed in service in accordance with 38 C.F.R. § 3.303(c).  In addition, there is no evidence that the cataracts were subject to a superimposed disease or injury during service.  The Veteran has argued that service connection is warranted for cataracts as they were first diagnosed during active duty service.  While service records establish the diagnosis of cataracts in July 2000, the Board notes that the service treatment records repeatedly refer to the cataract pathology as "congenital" based upon physical examination.  In addition, the only post-service medical evidence pertaining to the Veteran's cataracts, an August 2005 VA eye examination, clearly characterizes the Veteran's trace cataracts as congenital in nature (i.e., "trace congenital cataracts").

The Board has considered the Veteran's statements that her cataracts are not congenital and were incurred due to active duty service, but finds that she is not competent to render such an opinion.  This claim turns on a medical matter, i.e. whether the Veteran's cataracts are congenital in nature, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Absent evidence of the requisite training, credentials, or expertise on the part of the Veteran, her lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996).

The competent medical evidence therefore establishes that the Veteran's cataracts are congenital in nature.  As the Veteran's cataracts are not a disability for VA purposes, entitlement to service connection must be denied.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claims for increased ratings, these appeals arose from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was provided notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with regard to her claim for service connection in a July 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an August 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim for service connection, the claim is being denied and no disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the delayed notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has submitted copies of her private medical records with her most recent records received in April 2010.  She has not indicated that there are additional medical records that pertain to her claim and are not currently part of the record.  Also, she has been afforded appropriate examinations addressing the symptoms and severity of the service-connected disorders and the nature of the claimed cataracts.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.



ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 22, 2008 is denied. 

Degenerative joint disease of the lumbar spine warrants a 20 percent rating for the period beginning September 22, 2008 and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits.

Degenerative joint disease of the right knee warrants an initial 10 percent rating, and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for orthopedic impairment resulting from right foot status post bunionectomy with degenerative joint disease of the first MTP joint is denied.

For the period beginning July 19, 2006, the neurological impairment resulting from right foot status post bunionectomy with degenerative joint disease of the first MTP joint warrants a 10 percent evaluation, and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable rating for the Veteran's left foot bunion with degenerative joint disease of the first MTP joint during the period prior to September 18, 2006 is denied. 

For the period from September 18, 2006 until October 7, 2008, the Veteran's left foot bunion with degenerative joint disease of the first MTP joint warrants a 10 percent rating, and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning on October 7, 2008, an evaluation in excess of 10 percent for the Veteran's left foot bunion with degenerative joint disease of the first MTP joint is denied.

Iron-deficient anemia warrants an initial 10 percent rating, and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent for Crohn's disease is denied.

Entitlement to an initial compensable rating for allergic rhinitis during the period prior to March 12, 2008 is denied.

For the period beginning March 12, 2008, the Veteran's allergic rhinitis warrants a 10 percent rating, and to this extent, the claim is granted. 

Entitlement to service connection for cataracts is denied. 


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


